DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Response to Amendment
Applicant's submission filed on 24 September, 2021 has been entered. 
Claims 1, 3, 9, 13, 14, 16 and 18-20 have been amended. 
Claim 12 has been previously cancelled.
No claim has been newly added. 
As a result, claims 1-11 and 13-20 are now pending in this application.

Applicant’s argument to the objection asserting that the title of the invention is not descriptive have overcome the objection. Applicant address the issue by amending the title of the invention to recite “SERVICING SEARCH REQUESTS OF A SERVER INCLUDING EVENT LOGS OF A NAMESPACE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see remark, filed 24 September 2021, with respect to the rejections of claims 1 and 13 under the prior art rejections have been fully considered. The applicant’s remark to the claims were considered with the results that follow. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. 

SeeMPEP2111 [R-1]. Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)     Applicant’s arguments, see remark, filed 17 July, 2020, with respect to the rejections of claims 1, 14 and 20 under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitation. Therefore, a new ground(s) of rejection is made in view of the limitation “receive a query for an event, wherein the client computer is associated with a user account having access, the first index server including a plurality of sub-indexes, each sub-index optimized to search by a different key; wherein the first one of the plurality of sub-indexes is optimized to search by a namespace key; the first portion of in view of Katherine Huang et al. (Patented Application No.: US 8997229 B1, hereinafter ‘Huang’), and further in view of Oliver Hurst-Hiller et al. (Patent Pub. Application No.: US 2007/0016575 A1, hereinafter ‘Hurst-Hiller’).
Huang’s invention involves searching and managing online events, and generating an aggregation value for the aggregation level from the activity data, such that the aggregation value representing a number of online events such as endorsement evens performed in the aggregation level and storing the aggregation value in an aggregation table.


      Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander AIZMAN et al. (Patent Pub. Application No.: US 2015/0347553 A1, hereinafter ‘Aizman’) in view of Katherine Huang et al. (Patented Application No.: US 8997229 B1, hereinafter ‘Huang’), and further in view of Oliver Hurst-Hiller et al. (Patent Pub. Application No.: US 2007/0016575 A1, hereinafter ‘Hurst-Hiller’).
Regarding claim 1, Aizman teaches a method of querying an event log of a user, the method comprising: receiving, at a search server and from a client computer over a computer network, a query to at least a first namespace of a plurality of namespaces (see Fig. 1 and Para [0036], clients 110a, 110b, .  . . 110i, which access gateway 130 over client access network 120 and access storage servers 150a, 150b, .  . . 150j and wherein FIG. 2, teach different storage servers associated with namespaces, and Para [0039], teaches gateway 130 can access object manifest 205 for the namespace manifest 210, wherein namespace manifest 210 is stored as an object comprising three shards, ‘namespace manifest shards 210a, 210b, and 210c’, and Para [0040] teaches each storage server maintains a local transaction log such as storage server 150a stores transaction log 220a,. Examiner interprets clients 110a, 110b, .  . . 110i, access storage servers which store transaction with associated plurality of namespaces as ‘receive a query to a namespace’); 
determining by the search server a first index server storing a first portion of an event log associated with the first namespace (see Para [0039] further teaches namespace manifest 210 is stored as an object comprising three shards, namespace manifest shards 210a, 210b, and 210, and namespace manifest 210 can be stored as one or more shards, wherein the object has been divided into three shards and have been assigned to storage servers 150a, 150c, and 150g (i.e. index servers)) (The examiner notes where separate namespace manifests are maintained on different storage servers is corresponding to an index server being distributed across multiple index servers), and Para [0040], further teaches each storage server maintains a local transaction log, for example, storage server 150a stores transaction log 220a, storage server 150c stores transaction log 220c, and storage serve 150g stores transaction log 150g (i.e. index servers storing one or more portions of the event log), Also Para [0057]-[0058] teaches FIGS. 4A and 4B, an exemplary instruction is provided by a client, such as ‘client 110a, to gateway 130 (i.e. search server)’.  Here, the instruction is "put /T/S/catjpg," which is an instruction to store the object 310 with the name "/T/S/cat.jpg.", wherein Gateway 130 communicates this request over the network the ‘storage servers 150a, 150b, and 150c (i.e. index servers)’),
the first index server being one of a plurality of index servers (see Fig. 2 and Para[0021], a storage system utilizing a distributed namespace manifest and local transaction logs for each storage server, and Para [0039] further teaches namespace manifest 210 is stored as an object comprising three shards, namespace manifest shards 210a, 210b, and 210, and namespace manifest 210 can be stored as one or more shards, wherein the object has been divided into three shards and have been assigned to storage servers 150a, 150c, and 150g (i.e. index servers)), each of the plurality of index servers storing one or more portions of the event log (see Para [0040], each storage server maintains a local transaction log, for example, storage server 150a stores transaction log 220a (i.e. portions of the event log), storage server 150c stores transaction log 220c (i.e. portions of the event log), and storage serve 150g stores transaction log 150g (i.e. index servers storing one or more portions of the event log)), and Para [0043]-[0045], discloses if the system instead stored the entire contents of the namespace manifest on a single storage server, the resulting system would incur a major non-scalable performance bottleneck whenever numerous updates need to be made to the namespace manifest ... The present invention avoids this potential processing bottleneck by allowing the namespace manifest to be divided first in any end-user meaningful way, for example by running separate namespace manifests for each tenant, and then by sharding the content using a partial key) Para [0040], storage server 150a stores transaction log 220a, storage server 150c stores transaction log 220c, and storage server 150g stores transaction log 150g (i.e. transaction log as ‘event log which stores transaction information’), and Para [0130], discloses each storage server then updates the namespace manifest shard that is stored within its storage devices);
searching a first one of the plurality of sub-indexes of the first portion of the event log associated with the first namespace stored at the first index server for events of the first namespace (see Para [0039], teaches gateway can access object manifest for the namespace manifest. Object manifest for namespace manifest contains information for locating namespace manifest, which itself is an object stored in storage system. In this example, namespace manifest is stored as an object comprising three shards (i.e. sub-indexes), namespace manifest, and namespace manifest can be stored as one or more shards. In this example, the object has been divided into three shards and have been assigned to storage servers),
determining a payload based on the search results of the first one of the plurality of sub-indexes of the first portion of the event log associated with the first namespace stored at the first index server (see Para [0069], version manifest 410a also comprises chunk references 620a for payload 630a.  Each of the chunk references 620a is associated with one the payload chunks 630a-1, .  . . 630a-k, Para [0073] further teaches hunk manifest 420a also comprises chunk references 620a for payload 630a.  In the alternative, chunk manifest 420a may reference other chunk/content manifests, which in turn directly reference payload 630a or indirectly reference payload 630a through one or more other levels of chunk/content manifests (i.e. determining a payload), wherein Fig. 6 further teaches both the salt and the chunk reference being directed to the payload), wherein the payload comprises one or more events of the first namespace (see Para [0058] the payload of object 310 is stored as payload chunk replicas 151a, 151b, and 151c by storage servers 150a, 150b, and 150c, respectively. Each storage server also stored intermediate manifests, and each of the storage servers 150a, 150b, and 150c can acknowledge the storage of its payload chunk replica (151a,151b and 151c) after it is created).
determining one or more attributes from the query (see Para [0100]-[0109], the namespace manifest records include ‘path name or the  object name and unique identifier (i.e. one or more attributes)’), wherein the one or more attributes include a plurality of paths of content items stored at the first namespace associated with the first index server (see Para [0045], running separate namespace manifests for each tenant... one namespace manifest, per each one of the tenants that use storage cluster. Aizman further teaches in Para [0056], if object is named “/Tenant/A/B/C/d.docx,” the partial key could be “/Tenant/A/”, and the next directory entry would be “B/”. No value is stored for key, and [0099], teaches the fully qualified object name found within the version manifest's metadata is parsed into a tenant name, one or more enclosing directories (typically based upon configurable directory separator character such as the ubiquitous forward slash (7”) character). 

However, Aizman does not explicitly teach “receive a query for an event, wherein the client computer is associated with a user account having access, the first index server including a plurality of sub-indexes, each sub-index optimized to search by a different key; wherein the first one of the plurality of sub-indexes is optimized to search by a namespace key; the first portion of the event log including a second sub-index that is optimized to search by an attribute key”.
However, Huang teaches “receive a query for an event, wherein the client computer is associated with a user account having access (see col. 6 lines 28-30, the endorsement server 127 interacts with a client device 115 to receive the event data from the client device 115 operated by a user 120, and col. 8 lines 25-28, a user ID identifying a user that performs the endorsement event (e.g., a user name, an email address or an internet protocol (IP) address of the user, etc.)),
the event log storing information about events, the first index server including a plurality of sub-indexes, each sub-index optimized to search by a different key (see col. 11 lines 30-41 teaches the activity recording module 306 receives event data describing one or more endorsement events from the data collecting module 304 and determines activity data for each of the one or more endorsement events, and activity data associated with ‘an endorsement event includes one or more of an event timestamp (i.e. event log storing information about events) indicating when the endorsement event was performed, and lines 58-64 teaches  the activity recording module 306 creates an activity table (i.e. index) and populates the activity table with the activity data, which indexes each endorsement event in the activity table using the activity key of the endorsement event and stores all the other activity data associated with the endorsement event under the index of the activity key, wherein col. 12 lines 17-22 teaches a table includes ‘one or more sections (i.e. plurality of sub-indexes)’ with each section of the user table is indexed by a user key of a user associated with the specific section (i.e. index server including a plurality of sub-indexes access by the different keys such as the ‘activity key, user key’));
wherein the first one of the plurality of sub-indexes is optimized to search by a namespace key (see Para col. 12 lines 17-22, a user table includes ‘one or more sections (i.e. plurality of sub-indexes)’ with each section including data describing an aggregation of endorsement events performed by a single user.  Each section of the user table is indexed by a ‘user key (i.e. namespace key)’ of a user associated with the specific section.  A user key is a signature of a user ID));
the first portion of the event log including a second sub-index that is optimized to search by an attribute key (see col. 11 lines 58-64, the activity recording module 306 creates an activity table and populates the activity table with the activity data.  For example, the activity recording module 306 indexes each endorsement event in the activity table using the activity key of the endorsement event and stores all the other activity data associated with the endorsement event under the index of the activity key (i.e. attribute key))”.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Aizman’s method of storing a namespace manifest within an object storage system to include Huang’s system for searching and managing online events to query an event log of a user. Aizman and Huang are in the same field of invention because all of them teach searching and managing information. One would have been motivated to make this modification because it enables to efficiently manage the events and provides numerous protection actions to protect the online events if any anomaly is detected as taught by Huang.

However, Aizman and Huang do not explicitly teach “filtering the payload to identify results matching the one or more attributes from the query, the filtering of the payload including removing events that do not match the one or more attributes from the payload to yield a filtered payload; and sending the filtered for display on the client computer”.
However, Hurst-Hiller teaches “filtering the payload to identify results matching the one or more attributes from the query, the filtering of the payload including removing events that do not match the one or more attributes from the payload to yield a filtered payload (see Para [0090], a query of a data store with respect to a tag and/or group of tags, In response thereto, the rules-based implementation can facilitate selection (e.g., filtering) of data component(s) included within the result(s) by employing a predefined and/or programmed rule(s) based upon any desired criteria (e.g., keyword, tag name, file type, file size, file location, hardware characteristics) (i.e. certain matched event can be kept based on the selection, wherein un selected data or event will be deleted that corresponding as ‘removing events that do not match’)); and 
sending the filtered for display on the client computer (see Para [0091], a user can establish a rule that can implement a query of a preferred type of file (e.g., music) having a tag "rock.", wherein the rule can be constructed to select all music files from data stores or source locations having "rock" as a tag (i.e. select files with matched tag ‘rock’ and that can interpreted as ‘filtered payload’). A result set of data components can be obtained, previewed and/or manipulated as desired, and once finalized, a rich view can be generated and rendered to a user)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Aizman’s method of storing a namespace manifest within an object storage system to include Huang’s system for events management with the teaching of Hurst-Hiller’s method which teaches weighting log to query an event log of a user. Aizman, Huang and Hurst-Hiller are in the same field of invention because all of them teach searching information. One would have been motivated to make this modification because it enables a rich viewing mechanism that provides an aggregated view of data objects retrieved from external sources and client data sources easily and quickly as taught by Hurst-Hiller.

As Claim 14 and 20 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 2, Aizman teaches the query includes a user identifier and a time period (see Para [0018], namespace manifest itself has its own version manifest describing a given frozen-in-time version of the object namespace, and further FIG. 6, teaches an example version manifest containing system metadata and user metadata).
Claim 15 is substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 3, Aizman teaches the query also pertains to a shared namespace accessible by the user account (see Para [0045] teaches allowing the namespace manifest to be divided first in any end-user meaningful way by running separate namespace manifests for each tenant, and then by sharding the content using a partial key’).

Claim 16 is substantially similar to claim 3, and therefore likewise rejected.

Regarding claim 4, Aizman teaches search server determines that the shared namespace is stored by a second index server of the plurality of index servers, the second index server storing a second portion of the event log associated with the shared namespace (see Para [0043]-[0045, discloses if the system instead stored the entire contents of the namespace manifest on a single storage server, the resulting system would incur a major non-scalable performance bottleneck whenever numerous updates need to be made to the namespace manifest ... The present invention avoids this potential processing bottleneck by allowing the namespace manifest to be divided first in any end-user meaningful way, for example by running separate namespace manifests for each tenant, and then by sharding the content using a partial key). 

Regarding claim 5, Aizman teaches searching the second portion of the event log stored at the second index server in parallel with the searching of the first portion of the event log at the first index server (see FIG. 6, teaches referencing both the version manifest salt and chunk references prior to obtaining the payload Para [0060], teaches the entry in transaction log reflecting the local creation of a version manifest for object are mapped to updates to one or more shards of the enclosing namespace manifest. Here, three shards exist, and the updates are made to namespace manifest shards).

Regarding claim 6, Aizman teaches search server determines that the shared namespace is stored by the first index server, the first index server storing a second portion of the event log associated with the shared namespace (see Fig. 2 disclose namespaces associated with different storage servers, and Para [0040] teaches each storage server maintains a ‘local transaction log (i.e. event log)’). 

Regarding claim 7, Aizman teaches searching the second portion of the event log stored at the first index server in parallel with the searching of the first portion of the event log at the first index server (see FIG. 6, teaches referencing both the version manifest salt and chunk references prior to obtaining the payload Para [0060], teaches the entry in transaction log reflecting the local creation of a version manifest for object are mapped to updates to one or more shards of the enclosing namespace manifest. Here, three shards exist, and the updates are made to namespace manifest shards).

Regarding claim 8, Aizman teaches the event log includes a namespace index and a user identifier index (see FIG. 6, teaches both the salt and the chunk reference being directed to the payload and Para [0059], in response to this request, storage server 150d will write version manifest chunk 151 and update name index 152d for the names chunk if the new version manifest represents a more current version of the object).

Regarding claim 9, Aizman teaches searching of the namespace index and the user identifier index is performed in parallel (see FIG. 6, teaches referencing both the version manifest salt and chunk references prior to obtaining the payload, and Para [0092], performing asynchronous updates of a common sharded namespace manifest 210 instead of performing synchronous updates of version lists for each object).
Regarding claim 10, Aizman teaches intersecting the results of the namespace index and the user identifier index searches (see Para [0144], sharding of an existing Namespace to be refined by either splitting a namespace manifest shard into two or more namespace manifest shards, or by merging two or more namespace shards into one namespace manifest shard).

Regarding claim 11, Aizman teaches determining the payload is based on intersecting a main index with the search results from the one or more portions of the version manifest 410a also comprises chunk references 620a for payload 630a.  Each of the chunk references 620a is associated with one the payload chunks 630a-1, .  . . 630a-k, Para [0073] further teaches hunk manifest 420a also comprises chunk references 620a for payload 630a.  In the alternative, chunk manifest 420a may reference other chunk/content manifests, which in turn directly reference payload 630a or indirectly reference payload 630a through one or more other levels of chunk/content manifests (i.e. determining a payload), wherein Fig. 6 teaches both the salt and the chunk reference being directed to the payload).

Claim 18 is substantially similar to claim 11, and therefore likewise rejected.

Regarding claim 13, Aizman and Hurst-Hiller combined teach searching a live cache of events based on the query, wherein the live cache of events stores events that are more recent than the events stored in the plurality of index servers (see Aizman: Para [0092], gateway 130 will need to search for non-current versions in the namespace manifest 210 by optimizing for finding the current version and performing asynchronous updates of a common sharded namespace manifest 210 instead of performing synchronous updates of version lists for each object);combining the search results from the live cache and the filtered payload, wherein the combining is based on chronological order (see Hurst-Hiller: (see Para [0090], a query of a data store with respect to a tag and/or group of tags, In response thereto, the rules-based implementation can facilitate selection of data component(s) included within the result(s) by employing a predefined and/or programmed rule(s) based upon any desired criteria (e.g., keyword, tag name, file type, file size, file location, hardware characteristics)); andsending the combined results to the client-side application for display on the client computer (see Hurst-Hiller: Para [0091], a result set of data components can be obtained, previewed and/or manipulated as desired, and once finalized, a rich view can be generated and rendered to a user).
Claim 19 is substantially similar to claim 13, and therefore likewise rejected.

Regarding claim 17, Aizman teaches search, in parallel, a namespace index of the first portion of the event log and a user identifier index of the first portion of the event log (see Fig. 2 disclose namespaces associated with different storage servers, and Para [0040] teaches each storage server maintains a ‘local transaction log (i.e. event log)’, and Para [0092], performing asynchronous updates of a common sharded namespace manifest 210 instead of performing synchronous updates of version lists for each object); andintersect the search results of the namespace index and the user identifier index (see Para [0144], sharding of an existing Namespace to be refined by either splitting a namespace manifest shard into two or more namespace manifest shards, or by merging two or more namespace shards into one namespace manifest shard).

                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen; Songting et al. discloses US 11048766 B1 audience-centric event analysis.
Shinkai; Yoshitake et al. discloses US 2007/0038689 A1 file management program, file management apparatus and file management method.
Kim; Sun-Kwon et al. discloses US 2007/0110047 A1 method of collecting and searching for access route of information resource on internet and computer readable medium stored thereon program for implementing the same.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	                         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE M VITAL/           Supervisory Patent Examiner, Art Unit 2162